Name: Commission Regulation (EEC) No 2437/87 of 11 August 1987 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters from adult male bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 87 Official Journal of the European Communities No L 225/13 COMMISSION REGULATION (EEC) No 2437/87 of 11 August 1987 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters from adult male bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, months ; whereas, in order to improve the efficiency of the scheme, provisions should be laid down enabling the applicants to benefit from an advance payment of the aid subject to a security ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Articles 6 (5) (b) and $ (2) thereof, Whereas, in view of the exceptional circumstances in the beef market and in order to encourage operators to make use of private storage it should be provided that, for a limit period, products under a private storage contract should be able at the same time to be placed under the system laid down in- Article 5 ( 1 ) of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (9) ; Whereas, in view of the serious difficulties on the market in beef owing to the extraordinary slaughterings of adult bovine animals, private storage aid should be granted in respect of such animals ; Whereas the provisions of Commission Regulation (EEC) No 1091 /80 (3), as last amended by Regulation (EEC) No 2826/82 (4), should be followed in respect of the grant of private storage aid for beef ; Whereas provisions should be made to ensure that the animals involved be slaughtered exclusively in slaughter ­ houses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (*), as last amended by Directive 83/90/EEC (*) ; Whereas, in view of the contractual storage periods it is necessary to derogate from Article 11 (2) of Commission Regulation (EEC) No 798/80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products (10), as last amended by Regulation (EEC) No 471 /87 ("),. as to the period during which the products may stay under the system laid down in Regulation (EEC) No 565/80 ; Whereas Article 3 of Council Regulation (EEC) No 989/68 0, as amended by Regulation (EEC) No 428/77 (8), provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commission Regulation (EEC) No 2730/79 (u), as last amended by Regulation (EEC) No 1 180/87 (I3) ; whereas, except in cases where the stored products are put under a system requiring export in their totality, it is appropriate to provide that, subject to certain conditions, a limited quantity may be withdrawn from store without subsequent export ; whereas provisions should be made for the calculation of aid and the release of security where the storer has not respected certain obligations ; Whereas, in order to prevent the financing of normal private storage, it appears desirable to fix high minimum quantities ; Whereas foreseaable market conditions make it necessary to provide for storage periods of between four and eight Whereas, for the purposes of the necessary controls,Member States shall take measures to ensure that the products being stored can be identified as originating from male bovine animals ;(') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 48, 17 . 2. 1987, p. 1 . 0 OJ No L 114, 3 . 5 . 1980, p. 18 . (4) OJ No L 297, 23 . 10 . 1982, p . 18 . 0 OJ No 121 , 29 . 7. 1964, p. 2012/64. 0 OJ No L 59, 5. 3 . 1983, p . 10 . 0 OJ No L 62, 7. 3 . 1980, p . 5 . (10) OJ No L 87, 1 . 4. 1980, p. 42. (") OJ No L 48, 17. 2. 1987, p. 10. H OJ Na L 317, 12. 12. 1979, p . 1 . H OJ No L 113, 30 . 4. 1987, p . 27. 0 OJ No L 169, 18 . 7. 1968 , p. 10 . (8) OJ No L 61 , 5 .. 3 . 1977, p. 17 . No L 225/ 14 Official Journal of the European Communities 13 . 8. 87 Whereas, in order for the Commission to monitor closely the effect of the private storage scheme, Member States shall communicate the necessary information ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, (b) the rear part of the half-carcase cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kilograms,  the forequarter shall mean : (a) the front part of the half-carcase cut, in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kilograms, the flank being attached to the forequarter ; or (b) the front part of the half-carcase and in a manner known as 'straight' with a minimum of eight ribs and a maximum of 10 ribs and with a minimum average weight of 55 kilograms. 3 . Carcases and half-carcases shall be presented in accordance with point 2 (a) and (b) of Annex II to Regula ­ tion (EEC) No 2226/78 ('). ! HAS ADOPTED THIS REGULATION : Article 1 1 . Applications may be submitted between 31 August and 9 October 1987 for aid for the private storage of one of the presentations of adult bovine animals defined in Article 2 (2), The amounts of this aid, by tonne of products, bone-in, are fixed in the Annex hereto for each of these presenta ­ tions, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1091 /80 . If the quantities in respect of which contracts have been applied for or the market situation make it advisable, the deadline for the submission of applications may be changed. 2. The amount of aid shall be adjusted if the period of storage is extended or reduced. The supplements and deductions per day for each of the presentations referred to in Article 2 (2) are fixed in the Annex hereto. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 1091 /80 shall apply. Article 3 1 . The minimum quantity per contract shall be 15 tonnes expressed as bone-in meat. 2. The contract may only cover unboned meat of one of the presentations listed in the Annex. 3 . Placing in storage must be carried out within 28 days of the date of conclusion of the contract. 4. The security shall be declared forfeit if the applica ­ tion for a contract is withdrawn. Article 2 1 . Only meat produced in accordance with the provi ­ sions of Article 3 (1A) (a) to (e) of Directive 64/433/EEC shall be eligible for private storage aid . Article 4 1 . Subject to the provisions laid down in paragraphs, the contractor may, during the storage entry period, cut or bone all or part of the products referred to in Article 2 (2), provided that only the quantity for which the contract has been concluded is employed and that all the meat result ­ ing from such operations is placed in store. Intention to make use of this facility shall be notified not later than the date of placing in storage. 2. If the quantity actually stored unboned, or, if cut or boned, the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90,% of that quantity, the amount of aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally ; (b) less than 90 % but more or equal to 80 % of that quantity, private storage aid is paid for half of the quantity actually stored ; (c) less than 80 % of this quantity, private storage aid . shall not be paid. 2 . For the purposes of this Regulation :  the carcase shall have a minimum average weight of 220 kilograms,  the half-carcase shall have a minimum average weight of 110 kilograms,  the hindquarter shall mean : (a) the rear part of the half-carcase cut in the manner known as 'pistola' with a minimum of five cut ribs and a mximum of eight ribs and with minimum average weight of 55 kilograms ; it is cut straight to the hip bone and then parallel to the fillet so that this is practically free from attached parts of the flank : or (') OJ No L 261 , 26. 9 . 1978 , p. 5 , No L 225/1513 . 8 . 87 Official Journal of the European Communities 3 . For the purposes of paragraph 1 , where a private storage contract is concluded for a quantity which consists of several lots which are placed in storage on different dates, each of the said lots may be the subject of a sep ­ arate payment declaration . A payment declaration, as referred to in Article 2 of Regulation (EEC) No 798/80, shall be submitted for each lot on the day of its entry into storage. 3 . In the case of boning : (a) if the quantity actually stored does not exceed 67 kilo ­ grams of boned meat per 100 kilograms of unboned meat employed, private storage aid shall not be payable ; (b) if the quantity actually stored exceeds 67 kilograms but is lower than 75 kilograms of boned meat per 100 kilograms of unboned meat employed, the aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally. 4. The large tendons, cartilages, pieces of fat and other scraps left over from cutting for boning may not be stored . 5 . No aid shall be granted : (a) for quantities stored unboned or, in acase of cutting or boning, for quantintities of unboned meat employed, in excess of quantities for which the contract was concluded ; and (b) in case of boning, for quantities in excess of 75 kilo ­ grams of boned meat per 100 kilograms of unboned meat employed . Article 5 1 . The actual storage period shall be chosen by the storer, but may not be less than four months nor exceed eight months . If the storage period exceeds four months the aid shall be increased in accordance with Article 1 (2). 2 . After three months of storage under contract, a single advance payment of the aid may be made, at storer's request, on condition that he lodges a security equal to the advance payment plus 20 % . The advance payment of the aid shall not exceed the amount of aid corresponding to a storage period of three months . Where quantities under contract are exported in accordance with Article 7 prior to the advance payment, the actual storage period for those quantities shall be taken into account when calculating the amount of advance payment. The advance payment of the aid shall be converted into national currency by applying the representative rate in force on the day of conclusion of the storage contract. 'Lot shall be taken to mean a quantity which is placed in storage on a given day. Article 7 1 . After two months of storage under contract, meat may be fully or partly withdrawn from store, subject to a minimum quantity, provided that within 60 days fol ­ lowing its removal from store :  it has left the Community's territory within the meaning of Article 9 (2) of Regulation (EEC) No 2730/79, or  has reached its destination in the cases referred to in Article 5 ( 1 ) of Regulation (EEC) No 2730/79, or  has been placed in a victualling warehouse approved pursuant to Artcle 26 of Regulation (EEC) No 2730/79 . 2. If the 60-day period is not complied with, the amount of aid for the quantity concerned, calculated in accordance with Article 8 , shall be reduced :  by 15 % , plus )  a further 5 % per day exceeding the 60-day period. Moreover 15% of the security referred to in Article 10, and a further 5 % per day exceeding the 60-day period, shall be declared forfeit in respect of the quantity concerned. 3. If, prior to the end of the minimum storage period, a minimum of 90 % of the meat actually stored under a contract has been exported in the sense of paragraph 1 , the balance may be withdrawn from store prior to the end of the minimum storage period. If withdrawn :  aid shall only be paid for the quantity having been exported, and  the security referred to in Article 10 shall be relased only in respect of the quantity having been exported. 4. For the purposes of the preceding paragraphs, proof shall be furnished as in the case of refunds. Article 8 1 . Where application has been made of Article 7, the amount of aid shall be reduced, in accordance with Article 1 (2). Article 6 1 . By way of derogation from Article 2 (4) of Regula ­ tion (EEC) No 1091 /80, products being stored under a private storage contract may simultaneously be placed under the system laid down in Article 5 ( 1 ) of Regulation (EEC) No 565/80 . 2 . In this case, by way of derogation from Article 1 1 (2) of Regulation (EEC) No 798/80, the period referred to in that Article shall be nine months. No L 225/ 16 Official Journal of the European Communities 13 . 8 . 87 shall terminate on the day2. The storage period before :  no aid shall be paid under the contract concerned, and  the whole of the security referred to in Article 10 shall be declared forfeit in respect of the contract concerned. Article 10 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 1091 /80 shall be :  100 ECU per tonne in respect of contracts covering carcases or half-carcases,  130 ECU per tonne in respect of contracts covering hindquarters,  75 ECU per tonne in respect of contracts covering forequarters . Article 11 Except in cases of force majeure the application for payment of the aid and the supporting documents must be lodged with the competent authority within six months of the end of the contracted storage period. If it has not been possible to produce them on time although the applicant has acted promptly to obtain them, an extra period of time for their production may be granted. Where Article 7 is applied the necessary proof must be produced within the timelimits specified in Article 31 of Regulation (EEC) No 2730/79 . Article 12 Member States shall take the necessary measures to ensure identification of the products specified in the Annex, either by means of an indelible mark or by an individual seal on each presentation of the adult male bovine animal concerned. Article 13 Member States shall communicate by telex to the Commission before Thursday of each week the results of the application of Articles 5 (2), 6 ( 1 ) and 7 of this Regula ­ tion . Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  the first day of removal from storage, or  the day of acceptance of the export declaration , if the meat has not been moved . 3 . Article 3 (4) of Council Regulation (EEC, Euratom) No 1182/71 (') shall not apply as regards the calculation of the storage period . Article 9 1 . The minimum quantity for each removal is fixed at five tonnes of product weight per store and per contractor. However, where the quantity left in a store is less than this quantity, one further withdrawal operation of the remaining quantity or part thereof shall be permitted. Where the withdrawal conditions referred to in the prece ­ ding subparagraph are not complied with :  the amount of aid for the quantity withdrawn shall be calculated in accordance with Article 5 ( 1 ) or Article 8 , and  15 % of the security referred to in Article 10 shall be declared forfeit in respect of the quantity withdrawn. 2. The storer shall inform the intervention agency in good time before the commencement of withdrawal operations, stating the quantities he intends to withdraw. The intervention agency may require that this notification be made at most two working days before commence ­ ment of operations. Where this this requirement is not complied with but where sufficient evidence has been furnished, to the satis ­ faction of the competent authority, as to the date of with ­ drawal from store and the quantities concerned  the amount of aid shall be calculated in accordance with Article 5 ( 1 ) or Article 8 , and  15 % of the security referred to in Article 10 shall be declared forfeit in respect of the quantity concerned. For all other cases where that requirement is not complied with : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1987. For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 124, 8 . 6 . 1971 , p. 1 . 13 . 8 . 87 Official Journal of the European Communities No L 225/17 ANNEX I. Carcases, half-carcases, hindquarters and forequarters from adult male bovine animals identi fied in accordance with Article 12 Products in respect of which aid is granted Amount of aid in ECU/tonne for a storage period of 4 months Amount in ECU/tonne to be deducted or added per day (a) Fresh or chilled carcases or half-carcases 400 1,0 (b) Fresh or chilled hindquarters cut in the manner known as 'pistola' 520 1,0 (c) Fresh or chilled hindquarters cut in the manner known as 'straight' 510 1,0 (d) Fresh or chilled forequarters cut in the manner known as 'pistola' 280 0,9 (e) Fresh or chilled forequarters cut in the manner known as 'straight' 290 0,9 II . Carcases, half-carcases , hindquarters and forequarters from adult bovine animals not included in I Products in respect of which aid is granted Amount of aid in EClJ/tonne for a storage period of 4 months Amount in ECU/tonne to be deducted or added per day (f) Fresh or chilled carcases or half-carcases 345 1,0 (g) Fresh or chilled hindquarters cut in the manner known as 'pistola' 450 1,0 (h) Fresh or chilled hindquarters cut in the manner known as 'straight' 440 1,0 (i) Fresh or chilled forequarters cut in the manner known as 'pistola' 240 0,9 (j) Fresh or chilled forequarters cut in the manner known as 'straight' 250 i 0,9